t c no united_states tax_court ervin michaefl sarrell petitioner v commissioner of internal revenue respondent docket no 6044-o1l filed date on date r mailed to p a notice_of_determination concerning collection action s under sec_6320 and or regarding p’s tax_liability for the notice_of_determination was mailed to p at an address in israel on date the court received and filed a petition for lien or levy action under code sec_6320 or sec_6330 the petition arrived at the court in a properly addressed envelope bearing a postmark indicating that it was mailed from israel r moved to dismiss the petition for lack of jurisdiction on the ground that the petition was not filed within the 30-day period prescribed in sec_6330 a i r c held the court lacks jurisdiction over the petition because it was not timely filed p cannot rely on the so-called timely mailing timely filing rule_of sec_7502 i r c because that rule does not apply to foreign postmarks further unlike sec_6213 i r c which is applicable to deficiency actions sec_6330 i r c does not provide an expanded filing period when a notice_of_determination is addressed to a person outside the united_states ervin michael sarrell pro_se william j gregg for respondent opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction on the ground that the petition was not filed within the 30-day period prescribed in sec_6330 a as explained below we shall grant respondent’s motion to dismiss background on date the internal_revenue_service appeal sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure office in new orleans louisiana issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or regarding petitioner’s unpaid federal_income_tax liability for the notice_of_determination was sent to petitioner by registered mail addressed to him at hairus moshav gan haim israel israel address the notice_of_determination informed petitioner that if he wanted to dispute respondent’s determination in court then he must file a petition with this court within days from the date of this letter on date the court received and filed a petition for lien or levy action under code sec_6320 or sec_6330 the petition which is dated date arrived at the court in a properly addressed envelope that petitioner mailed to the court from the israel address the envelope bears a sticker from the israel postal authority indicating that it was sent by registered mail the envelope also bears a number of israeli postage stamps which appear to have been canceled by the israel postal authority on date as indicated respondent moved to dismiss the petition for lack of jurisdiction on the ground that the petition was not timely filed in particular respondent contends that because the envelope in which the petition was mailed to the court bears a foreign postmark petitioner may not rely on the so-called timely mailing timely filing rule set forth in sec_7502 q4e- petitioner filed an objection to respondent’s motion asserting that because of intervening jewish holidays including passover and holocaust memorial day and slow rural mail delivery in israel he did not receive the notice_of_determination until date petitioner further asserted that he was delayed in mailing his petition to the court as a consequence of additional holidays including israeli memorial day and israeli independence day petitioner’s objection included as an exhibit a copy of what appears to be an israel postal authority receipt indicating that petitioner mailed his petition to the court on monday date this matter was called for hearing at the court’s motions session held in washington d c counsel for respondent appeared at the hearing and offered argument in support of the motion to dismiss there was no appearance by or on behalf of petitioner discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by way of a levy upon the person’s property sec_6331 provides that at least days prior to proceeding with enforced collection by way of a levy ona person's property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the - administrative appeals available to the person in the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_746 congress enacted new sec_6320 pertaining to liens and new sec_6330 pertaining to levies to provide protections for taxpayers in tax collection matters sec_6330 generally provides that the commissioner cannot proceed with enforced collection by way of levy until the taxpayer has been given notice of and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 when the appeals_office issues a determination_letter toa taxpayer following an administrative hearing regarding a notice_of_intent_to_levy sec_6330 provides that the taxpayer will have days following the issuance of such determination_letter to file a petition for review with the tax_court or if the tax_court does not have jurisdiction over the underlying tax_liability with a federal district_court see 114_tc_492 we have held that this court’s jurisdiction under sec_6320 and sec_6330 depends upon the issuance of a valid determination_letter and the filing of a timely petition for review see 116_tc_263 offiler v commissioner supra pincite see also rule b petitioner did not challenge the validity of the notice_of_determination we observe that the notice was mailed to the same address that petitioner listed as his return address on the envelope bearing the petition and on the envelope bearing the notice of objection accordingly it appears that the notice_of_determination was mailed to petitioner at his last_known_address see sec_6330 c under the circumstances the sole issue for decision is whether the petition was timely filed the record in this case demonstrates that the petition was not filed within the 30-day period prescribed in sec_6330 the record shows that respondent mailed the notice_of_determination to petitioner on date consequently and by virtue of sec_7503 the 30-day filing period expired on monday date--a date that was not a legal_holiday in the district of columbia the petition in this case was received and filed by the court on date week after the expiration of the 30-day period it follows that we must dismiss this case for lack of jurisdiction see 115_tc_114 we agree with respondent that petitioner is unable to take advantage of the so-called timely mailing timely filing rule_of sec_7502 although sec_7502 provides that in certain circumstances a timely mailed petition will be treated as though it were timely filed sec_7502 provides that the rule shall apply in the case of postmarks not made by the united_states postal service only if and to the extent provided by regulations prescribed by the secretary it is well settled that the timely mailing timely filing rule_of sec_7502 a does not apply to foreign postmarks see pekar v commissioner t cc and cases cited therein see also sec_301_7502-1 proced admin regs stating sec_7502 does not apply to any document which is deposited with the mail service of any other country moreover congress did not provide an extended filing period under sec_6320 or sec_6330 when a notice_of_determination is addressed to a person outside the united_states compare sec_6213 which provides a 150-day filing period when a notice_of_deficiency is addressed to a person outside the united_states the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent expressly provided by statute sec_7442 112_tc_46 107_tc_249 simply stated any effort to enlarge the period within which a taxpayer outside the united_states may file a petition for review with the court under sec_6320 and sec_6330 must originate with congress to reflect the foregoing an order will be entered granting respondent’s motion to dismiss for lack of jurisdiction
